Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 07, 2018

The Court of Appeals hereby passes the following order:

A18A0345. IN RE: ESTATE OF EUNICE ZENOBIA TAYLOR v. MARY
    MARGARET OLIVER, as Administrator of the Estate of Eunice Zenobia
    Taylor.

      This Court has received a Motion to Supplement the Record. This appeal has
been delayed numerous times due to the claim by the Appellant that the record
transmitted by the Probate Court of Dekalb County is incomplete, as detailed below:
      This appeal was initially docketed in September of 2017. Appellant’s original
counsel withdrew on September 28, 2017. A Motion for Extension of Time was
granted on October 10, 2017, giving the Appellant until November 1, 2017, to file its
brief. A second Motion for Extension of Time was granted on November 2, 2017,
giving the Appellant until November 20, 2017, to file its brief. On November 17,
2017, Appellant filed a third Motion for Extension of Time and filed a Motion to
Supplement the Record. The third Motion for Extension of time was denied on
November 23, 2017, and Appellant was Ordered to file its brief within ten days or the
appeal would be dismissed. No brief was filed, and on December 14, 2017, the
appeal was dismissed.
      Appellant obtained new counsel, and a Motion for Reconsideration was filed
and was granted; the appeal was reinstated.     Appellant filed another Motion to
Supplement the Record in the reinstated appeal, and it was granted on March 9, 2018,
directing the Probate Court of Dekalb County to supplement the record within ten
days, with a detailed list of documents. At the same time, this Court also granted an
Extension of Time, giving the Appellant until May 18, 2018, to file its brief in the
reinstated appeal.
      On May 14, 2018, Appellant’s second Request for Extension of Time in the
reinstated appeal (and fifth request overall) was filed requesting an additional sixty
days to file it’s brief due to the alleged incomplete record. On May 16, 2018,
Appellant, yet again, filed another Motion to Supplement the Record, asking that the
Dekalb County Probate Court supplement the record with documents which it was
previously ordered to send to this Court. This request also asks for additional items
to be included in the record.
      At this time, there is no effective way for this Court to determine whether the
record is complete or incomplete. Therefore, in light of the Appellant’s continued
allegation that the record sent to the Court of Appeals is incomplete, continued
requests for extension of time due to missing documents, and continued motions to
supplement the record, this case is hereby REMANDED so that the probate court can
conduct a hearing to consider which documents should be included and transmitted
to the Court of Appeals. Thereafter, the probate court should certify by written order
that the record is complete. The parties then may reinitiate an appeal by filing a
proper notice of appeal within thirty days of said order.1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/07/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        In reaching this decision to Remand, we note that the Appellee has not filed
a response or objection to any of the requests of the Appellant.